DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-31, 33-36 and 40-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 558,098).

With respect to claim 28, Park discloses a tool combination for an agricultural soil cultivation machine, the agricultural soil cultivation machine including a tine (such as 1) including a carrier part, the tool combination comprising:
a blade tip including a base part (base of 4) and a cutter (of 3) attached to the base part, the base part including:
a screw receptacle (for 5) defined in the base part for fastening the base part to the carrier part of the tine;
a plug receptacle (including receptacle having 6 inserted therein) defined in a back side of the base part, the plug receptacle being laterally enclosed by two side walls (9) spaced apart from each other in a first direction transverse to a tool feed direction, and the plug receptacle being open to an end of the base part opposite from the cutter (see Fig. 1), such that the plug receptacle is covered in the tool feed direction by a covering portion of the base part (when positioned as in Figs. 1, 2); and
at least one form-fitting element (of 8) defined on the base part; and
a guiding element including a plug projection (6) receivable in the plug receptacle between the covering portion of the base part and the carrier part of the tine, the guiding element further including at least one form-fitting counter element (of 7) defined on the plug projection, the guiding element extending away from the plug projection in a direction away from the cutter (the plug projection being all or at least part of the guiding element, and it is inherent that a three-dimensional objects extends from itself and extends in all directions) for guiding soil cut by the blade tip (guides soil from entering the plug receptacle); and
wherein the at least one form-fitting element (of 8) is configured to form a form-fitting connection with the at least one form-fitting counter element (of 7) such that movement of the plug projection out of the plug receptacle is prevented.

With respect to claim 29, Park discloses the base part further including two insertion chamfers (see Figs. 2, 3) spaced apart from each other and transitioning into the two side walls (9) of the plug receptacle, the two insertion chamfers extending from the end of the base part opposite from the cutter to the two side walls of the plug receptacle.

With respect to claim 30, Park discloses the two insertion chamfers defining an opening angle in a range between 50 degrees and 70 degrees (seen in Fig. 2).

With respect to claim 31, Park discloses the plug projection (6) including two guide surfaces set in a V-shape at an angle to each other (see Fig. 4), the guide surfaces being receivable between the two insertion chamfers.

With respect to claim 33, Park discloses the at least one form-fitting element (of 8) being defined on at least one of a surface delimiting the covering.

With respect to claim 34, Park discloses the at least one form-fitting element (of 8) including at least one attachment protruding from the covering portion.

With respect to claim 35, Park discloses the at least one form-fitting element (of 8) being formed by at least one region of the plug receptacle tapering towards an opening of the plug receptacle (see Figs. 1-3).

With respect to claim 36, Park discloses the at least one form-fitting element (of 8) including one of a centering attachment.

With respect to claim 40, Park discloses the at least one form-fitting element (of 8) including at least one region of the plug receptacle tapering, and the at least one form-fitting counter element (of 7) including at least one region of the plug projection tapering to fit in the one region of the plug receptacle.

With respect to claim 41, Park discloses the guiding element (including 6) being connected to the tine and a second form-fitting connection being provided in a boundary surface between the guiding element and the tine (see Figs. 1, 2).

With respect to claim 42, Park discloses the guiding element (including 6) being connected to the tine and the base part (base of 4) of the blade tip includes a form-fitting element (of 8) proximate the plug receptacle engaging with a form-fitting counter element (of 7) on the plug projection and with a form-fitting counter element (including 2) of the tine.

With respect to claim 43, Park discloses the guiding element (including 6) being connected to the tine and the plug projection (6) including a form-fitting element (of 7) engaging with a form-fitting counter element (of 8) of the base part of the blade tip and with a form-fitting counter element (including 2) of the tine.

With respect to claim 44, Park discloses the guiding element (including 6) being connected to the tine and the tine includes a form-fitting element (including 2) engaging with a form-fitting counter element (of 7) of the plug projection and with a form-fitting counter element (of 8) of the base part of the blade tip.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Park.

With respect to claim 32, Park discloses the at least one form-fitting element (of 8) being arranged at least partially between the two side walls (9) and the two side walls are spaced apart. Additionally, it is noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the preferred length in the device, since it has been held that changes in size only involve routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Robertson et al. (US 4,867,248)

With respect to claim 37, Park discloses the tool combination regarding to claim 28, above. Park does not explicitly disclose a second screw receptacle. Robertson discloses a blade tip wherein the covering portion has a first screw receptacle (for 18) and a second screw receptacle (for 19).
Park and Robertson are analogous because they both disclose blade tips for agricultural machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blade tip of Park with the additional fastening means (for the second screw) as taught by Robertson for more secure attachment.

With respect to claim 38, Robertson discloses the second screw receptacle (for 19) including an end-side opening for inserting a fastening screw (19), the end-side opening being configured to receive a head of the fastening screw countersunk therein (see figures).

With respect to claim 39, Robertson discloses the opening of the second screw receptacle (for 19) includes a substantially rectangular shape opening defining a screw lock (with 57) for non-rotatable fixing in place a fastening screw.

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Borter (US 6,315,057).

With respect to claim 45, Park discloses the tool combination regarding claim 28, above. Park does not explicitly disclose the covering portion having a second screw receptacle, wherein an opening of the second screw receptacle is inserted through the form-fitting element, and that the plug attachment has a third screw receptacle, wherein an opening of the third screw receptacle is inserted through the form-fitting counter element.
Borter discloses a tool combination, wherein the covering portion (including 26, 32, 38) has a second screw receptacle (36), that an opening of the second screw receptacle is inserted through the form-fitting element (including 32, 44, which fit about 62), that the plug attachment (of 50) has a third screw receptacle (60), and that an opening of the third screw receptacle is inserted through the form-fitting counter element (including 62).
Park and Borter are analogous because they both disclose blade tips for agricultural machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool combination of Park with the additional fastening means as taught by Borter for more secure attachment.

With respect to claim 46, Borter discloses the tool combination, wherein the covering portion (including 26, 32, 38) forms a free surface positioned above the guiding element (including 50) on its end and that additional receptacles (additional of 54, 56, 58, 60) on the guiding element are arranged immediately behind the free surface. Additionally, it is noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the preferred length in the device, since it has been held that changes in size only involve routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ketting (US 6,490,816).

Park discloses the tool combination regarding claim 28, above. Park does not explicitly disclose a plurality of projecting attachments in an orientation transverse to the axis and a plurality of depressions, as set forth in claim 47. Ketting teaches a blade tip comprising a deflecting portion having a plurality of attachments (including 13) projecting over the deflecting surface in an orientation transverse to the axis, and a plurality of depressions, each of the depressions being defined between each two successive attachments (see Figs. 5 and 7-13).
Park and Ketting are analogous because they both disclose blade tips to be attached to carriers of soil cultivation machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the blade tip of Park with the deflecting means as taught by Ketting in order to reduce compaction and friction. (See Ketting, col. 2.)


Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.

Applicant argues: "The 'cutter' must be attached to the 'base part.' In Park the 'cutter' is on the lower end of the shovel 3, not on the alleged 'base part' 4. But the office action uses the upper end 6 of the shovel 3 as the 'plug projection' of the 'guiding element.' The shovel 3 cannot be both the 'base part' and the 'guiding element' of claim 28. Thus the element 4 of Park cannot be considered to be the 'base part' of claim 28." (See Remarks of 1/29/2021, labeled p. 11.)
Applicant's argument is unpersuasive because elements 3 and 4 are shown attached to one another in Park. Additionally, it is noted that direct attachment is not claimed, and attachment via intermediary parts is not precluded when giving the claim language its broadest reasonable interpretation. Further, element 6 and element 3 of Park are distinctly different and separate parts.

Applicant argues against elements 9 of Park being considered the side walls as claimed because "elements 9 are part of the element 4 of Park." (See Remarks of 1/29/2021, labeled p. 11.)
Applicant's argument is unpersuasive because elements 9 and element 4 of Park are distinctly different parts as they are enumerated differently and described as different parts (see lines 51-93 of Park). Because they are directly attached to one another does not necessarily make them the same element.

Applicant argues: "The 'guiding element' is now required to be 'extending away from the plug projection in a direction away from the cutter for guiding soil cut by the blade tip.' But in Park the shovel 3 extends in exactly the opposite direction, i.e. away from the plug projection (6 of Park) in a direction towards the cutter (lower tip of 3 of Park)." (See Remarks of 1/29/2021, labeled p. 11.)
Applicant's argument is moot because element 3 of Park is not considered to be the "guiding element" in the rejection above (it is considered to be that including 6). Further consideration of the guiding element "extending away from the plug projection" is explained in the rejection above.

Applicant's arguments against Benjamin are moot because Benjamin is not applied in the rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/5/8/21